 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8       UNITED STATES OF AMERICA, et al.,            CASE NO. C70-9213 RSM

 9                    Plaintiffs,                     Subproceeding No. 89-SP-312 (Shellfish)

10             v.                                     MINUTE ORDER

11       STATE OF WASHINGTON, et al.,

12                    Defendants.

13

14            The following MINUTE ORDER is made by direction of the Court, the Honorable

15   Ricardo S. Martinez, Chief United States District Judge:

16            On February 19, 2020, the Port Gamble S’Klallam Tribe and Jamestown S’Klallam Tribe

17   (collectively “S’Klallam”) filed (1) a Motion to Alter or Amend Judgement or For a New Trial

18   (Dkt. #124);1 (2) a Petition for Review – Appeal from Magistrate Order to District Court and

19   Motion for Overlength Petition (Dkt. #125);2 and (3) a Motion to File Overlength Motion (Dkt.

20   #126).3 S’Klallam filed its motion to amend judgment concurrently with its petition for review

21   due to a provision of the Stipulation and Order Amending Shellfish Implementation Plan

22

23   1
       Dkt. #22,156 in Case No. C70-9213RSM.
     2
       Dkt. #22,157 in Case No. C70-9213RSM.
24   3
       Dkt. #22,158 in Case No. C70-9213RSM.

     MINUTE ORDER – 1
 1   (“SIP”).4 Dkt. #125 at 2 n.2. That provision requires that any petitions for district court review

 2   of a magistrates written decision resolving a dispute be filed within twenty days of the filing of

 3   the original decision. SIP ¶ 9.1.4. S’Klallam requested that “this Petition be stayed until the

 4   Magistrate Judge has reviewed and ruled on” the motion to amend. Dkt. #125 at 2 n.2.

 5            To provide procedural clarity, the Court sets the following procedures.

 6         1. Parties need not brief or prepare responses to S’Klallam’s Petition for Review – Appeal

 7            from Magistrate Order to District Court and Motion for Overlength Petition (Dkt. #125).

 8            That Petition is STAYED.

 9         2. The Motion to Alter or Amend Judgment or For a New Trial (Dkt. #124) and the Motion

10            to File Overlength Motion (Dkt. #126) remain pending. The parties should respond in

11            accordance with the applicable rules and Judge Christel will address the motions in due

12            course.

13         3. Within twenty (20) days of an order resolving the Motion to Alter or Amend Judgment

14            or For a New Trial (Dkt. #124), S’Klallam may (1) file an amended petition and note it

15            for the Court’s consideration in due course; (2) renote the existing petition (Dkt. #125);

16            or (3) file notice that it does not plan to proceed with a petition. Thereafter, the parties

17            shall respond as appropriate under the applicable rules.

18         4. All other parties shall otherwise proceed as appropriate under the applicable rules.

19            DATED this 24 day of February, 2020.

20
                                                            WILLIAM McCOOL, Clerk
21
                                                            By: /s/ Tomas Hernandez
22                                                              Deputy Clerk

23

24   4
         Dkt. #14,331 in Case No. C89-sp-03RSM; Dkt. #17,340 in Case No. C70-9213RSM.

     MINUTE ORDER – 2
